Citation Nr: 1123507	
Decision Date: 06/21/11    Archive Date: 06/28/11

DOCKET NO.  10-11 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for chronic low back pain with associated thoracic kyphosis and lumbar scoliosis (hereinafter spine disability).


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1992 to August 1995.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to an evaluation in excess of 10 percent for his spine disability.  

The Board observes that the Veteran was given a VA examination in October 2008.  At this examination the Veteran reported he had been suffering from chronic back pain since service.  The examiner recorded the Veteran's range of motion and took x-rays of his lumbar and thoracic spine.  

For increased rating claims the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).  

In his March 2010 VA Form 9 the Veteran stated that his spine disability has worsened since the October 2008 VA examination.  As such, the Board finds that a new VA examination is therefore warranted.  See 38 C.F.R. § 3.159 (2010); see also VAOPGCPREC 11-95 (1995) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination).
The Veteran also indicated in his VA Form 9 that he had received treatment in both California and Tennessee.  It is unclear if this was treatment at a VA Medical Center or private treatment.  On remand, the RO should make efforts to obtain all outstanding medical records the Veteran identifies.  See 38 U.S.C.A. § 5103A(b) (West 2002).

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should provide the Veteran with the appropriate forms to obtain all outstanding medical records.  All efforts to obtain these records should be documented in the claims file.  If the records do not exist or further efforts to obtain those records would be futile, the Veteran should be notified of the unsuccessful efforts so that he has an opportunity to obtain and submit those records for VA review.

2.	After completing the above, schedule the Veteran for a VA examination to determine the current severity of his spine disability.  The claims file, including a copy of this REMAND, must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  All studies deemed appropriate in the examiner's medical opinion should be performed, and all findings should be set forth in detail.  Specifically, range of motion studies must be performed.  The examiner must also comment on any functional loss due to pain, weakness, excess fatigability, or incoordination.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

    The Veteran must also be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of his claim, of failing to so report.  See 38 C.F.R. § 3.655 (2010).

3.	After the above development is completed and any other development that may be warranted, the AOJ should readjudicate the claim.  If the benefits sought are not granted, the Veteran should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


